Citation Nr: 9918991	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for 
parotitis with left jaw pain and headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of whether new and material evidence had been 
submitted to reopen the veteran's claim for entitlement to 
service connection for migraine headaches was previously 
before the Board in March 1997.  The Board determined that 
the veteran had submitted new and material evidence, and his 
claim was reopened.  The Board then remanded this issue to 
the RO for additional development and for review on a de novo 
basis.  The decisions of the RO have continued to be 
unfavorable to the veteran, and this issue has been returned 
to the Board for further review.  

The issue of entitlement to an evaluation in excess of 10 
percent for parotitis with left jaw pain and headaches was 
also before the Board in March 1997.  It was remanded at that 
time for additional evidentiary development.  The requested 
development has been completed, and the issue has been 
returned for additional appellate review.  

At this juncture, the Board notes that service connection for 
headaches associated with parotitis and left jaw pain is 
already in effect.  The issue of entitlement to service 
connection for migraine headaches is a separate matter.  

Finally, the Board noted that the veteran's representative 
had raised the issue of entitlement to an effective date 
earlier than March 24, 1994, for the assignment of a 10 
percent evaluation for parotitis with left jaw pain and 
headaches.  This issue was referred to the RO for appropriate 
action.  There is no indication that action was taken by the 
RO in this matter.  Therefore, the Board again refers this 
issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service medical records do not contain a diagnosis of 
migraine headaches, nor can migraine headaches otherwise be 
attributed to service.  

2.  The preponderance of the evidence indicates that the 
veteran's headaches are associated with his service connected 
chronic parotitis with left jaw pain and headaches, and there 
is no separate migraine headache disability. 

3.  The symptomatology resulting from the veteran's parotitis 
with left jaw pain and headaches includes near constant left 
jaw and facial pain and weekly headaches, and requires him to 
miss work three to five times each month.  


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
1999). 

2.  The criteria for a 30 percent evaluation for chronic 
parotitis with left jaw pain and headache have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.124, 4.150, Codes 
8100, 9905 (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

As previously noted, the Board in its March 1997 decision 
determined that the veteran had submitted new and material 
evidence pertaining to his claim for entitlement to service 
connection for migraine headaches, and the claim was 
reopened.  

Initially, the Board notes that the veteran's claim is well 
grounded.  He has submitted multiple diagnoses of possible 
migraine headaches, and these diagnoses were related to 
active service.  Therefore, the veteran's claim is plausible.  
38 U.S.C.A. § 5107.  

The service medical records show that the veteran complained 
of headaches on many occasions.  In January 1979, he reported 
left sided headaches that were relieved with sleep.  He was 
noted to have other symptoms pertaining to build up in his 
left ear, and it was suggested that the ear be irrigated.  A 
February 1979 Respiratory Complaint Questionnaire noted 
complaints of headaches.  July 1979 records show complaints 
of several symptoms, including headaches.  The assessment was 
of an upper respiratory infection.  August 1979 records note 
morning headaches over the left ear canal.  

The veteran was seen on two occasions in February 1980 with 
complaints of headaches, stomach aches, and other symptoms.  
On one occasion the etiology was unknown, and on another the 
assessment was of a viral syndrome.  December 1980 records 
again show complaints of headaches, as well as other 
symptoms.  The assessment was a common cold.  Additional 
December 1980 records include an assessment of tension 
headaches.  

January 1981 records show that the veteran was experiencing 
left sided headaches, and swelling of the left cheek and jaw.  
February 1982 records note that the veteran complained of 
daily headaches.  These were located on the left, and were 
unilateral.  Left jaw pain was also noted.  The impression 
was of no neurological problem.  August 1983 records show 
complaints of a stiff neck and headaches for one day.  

In June 1985, the veteran had complaints of sinus congestion 
with headaches.  December 1985 records note left sided 
headaches with parotid swelling.  

The veteran was afforded a periodic medical examination in 
June 1988.  This examination was negative for a diagnosis of 
headaches, or any other neurological disability.  However, a 
Report of Medical History obtained at that time shows that 
the veteran answered "yes" to a history of frequent or 
severe headaches.  

Additional service medical records show that the veteran was 
seen for complaints of several symptoms, including back pain 
and headaches.  

Post service records show that the veteran was afforded a VA 
examination in April 1990.  This examination is negative for 
complaints of headaches.  A fee basis neurological 
examination stated that the veteran showed no organic 
cerebral or cranial nerve abnormality.  There was no 
diagnosis of migraine headaches.  

VA treatment records dated from September 1992 to October 
1994 reveal that the veteran received treatment for his 
facial swelling and associated complaints.  September 1992 
records show that the veteran reported a history of 
migraines, and associated swelling of his left jaw for the 
past 14 years.  Additional September 1992 records show the 
veteran believed the swelling of the parotid was causing a 
"migraine" type syndrome.  Undated records that are 
apparently from this period include a diagnosis of migraine 
headaches.  

October 1992 private medical records show that the veteran 
was seen with a long history of left facial swelling.  When 
his face would swell, he would develop pain in his left 
temple.  The assessment was chronic parotitis.  There was no 
notice of migraine headaches.  

Private medical records dated January 1993 to September 1997 
from J.M., M.D. are contained in the claims folder.  These 
records show treatment for the veteran's left parotitis and 
related symptoms, including complaints of headaches.  January 
1993 records include an impression of carotidynia.  
Additional January 1993 records contain an opinion in which 
the examiner states he still believes that this was a 
migraine related syndrome, such as carotidynia, etc.  
However, other treatment records from this same doctor reveal 
that his impression of the veteran's disability continued to 
change.  In May 1993, he stated that it was clear the 
veteran's condition was a loculated sialoadenitis.  In June 
1993, the doctor admitted he was unsure of the diagnosis, and 
wondered if there was some arterial venous abnormality. 

Additional March 1994 private medical records state that the 
veteran was experiencing left sided migraines, as well as 
parotid swelling.  The impression included daily headaches, 
questionable migraines.  

The veteran underwent a VA dental and fee basis neurological 
examination in May 1994.  The veteran stated on the 
neurological examination that his jaw pain would spread into 
his left side of the head and entire left side of his body.  
He also said that he slept badly, and would be awakened 
during the night with pain in his jaw and headaches.  The 
cranial nerves were unremarkable with normal fundoscopy, 
pupils, extraocular movements, and visual fields.  The 
examiner stated that he was unable to find any ready 
neurological explanation for the veteran's facial pains and 
other symptoms.  

June 1994 VA treatment records show that the veteran reported 
a 15 year history of migraine headaches.  

The veteran underwent a private neurological examination in 
July 1994.  His 15 year history of swelling and constant pain 
of the left side of his face was noted.  The veteran did not 
have headaches that were unassociated with his facial pain.  
The examiner stated that he was unable to account for the 
facial pain and swelling from a neurologic standpoint.  

VA treatment records from August 1994 reveal that the veteran 
was seen at the neurology clinic.  His history of facial pain 
and swelling was noted.  A portion of the impression noted 
left facial pain which was likely contributing to headaches, 
and not secondary to migraines.  

In March 1995 private treatment records from J.M., he added 
that there was nothing new in the way of impressions, but 
opined that it was a strange painful situation.  An April 
1995 letter from J.M. states that he had treated the veteran 
since January 1993.  His history of left-sided pain of the 
face and head was noted, as were the extensive workups 
completed before his initial examination.  The examiner 
stated that the veteran had a history of migraine which was 
different from the facial pain he now described.  He said 
that the veteran had a fairly prominent pain problem for a 
number of years, and that he was uncertain of the etiology of 
this problem. 

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1995.  He stated that he had received 
diagnoses of migraine headaches during service.  His 
headaches began shortly after the start of his problem with 
his jaw.  Currently, his headaches would sometimes start in 
conjunction with his jaw pain, but would sometime begin on 
their own.  See Transcript.  

VA treatment records from July 1995 show that the veteran was 
seen at the VA neurology clinic for an examination and second 
opinion.  He was noted to have been diagnosed with facial 
angioedema with associated facial pain.  The neurologic 
examiner concurred with this diagnosis.  Migraine headaches 
were not noted.  

In treatment records from J.M. dated September 1996, the 
impression was that he was unsure why the veteran was having 
his discomfort.  In September 1997, another doctor at the 
same office had an impression of migraines by history. 

The veteran was afforded a VA neurological examination in 
December 1997.  His history of left sided face pain and 
swelling was noted, as well as headache pain.  The 
neurological examination was unremarkable.  The diagnoses 
were chronic atypical facial pain and depression.  

The veteran underwent an examination by VA oral and 
maxillofacial specialists in February 1998.  The history of 
left parotid swelling was noted, as was the history of his 
extensive hearing.  In addition, the veteran was noted to 
complain of dizzy spells with flashing colors and light-
headed feelings.  Neurologists had been unable to find a 
cause for these or other symptoms.  The impression was 
chronic pain patient who was addicted to Stadol, and probably 
migraine phenomenon with right brain circulatory compromise. 

In June 1998, the veteran's records were returned to the VA 
neurology clinic for additional review and to obtain an 
opinion.  His extensive evaluations were noted, as was the 
initial conclusion that the veteran might have parotitis.  
However, follow-up examinations had shown the parotid glands 
to be normal.  Neurological examinations were noted to be 
largely normal.  The veteran had undergone ganglia blocks 
which did not produce relief.  The veteran associated his 
headaches with this pain.  He described it as a dull pain 
that would wax and wane in intensity, which was worsened by 
eating.  He would also have episodes of severe sharp, 
stabbing pain perhaps once a week.  The veteran would be 
unable to go to work four or five days per month due to the 
severity of his pain.  No apparent etiology had been found 
for the veteran's complaints of his left face pain despite 
multiple evaluations and workup.  

The assessment of the June 1998 examiner was that according 
to the charts, the veteran's headaches at the initial onset 
had some qualities which were characteristic of migraine 
headaches, but this could have been head pain in association 
with the veteran's problem of left facial swelling as there 
were apparently no headaches prior to their onset.  The 
veteran's description of his current headaches were 
indicative of transformed migraine, or transformed headache 
secondary to analgesic overuse.  One of the side effects of 
the veteran's medication was of causing rebound headaches.  
The examiner stated that the veteran's initial headaches may 
have had their onset secondary to his swelling of the left 
face.  His current headaches were clearly associated with 
analgesic overuse, and were unlikely to improve without the 
veteran being involved in some type of comprehensive pain 
program where he could be weaned from his medication.  It was 
the opinion of the examiner that the veteran did not have 
migraine headaches as a separate disorder, and that his 
headaches were secondary to his original condition and are in 
association with the atypical facial pain as well as rebound 
phenomenon secondary to analgesic overuse. 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for migraine headaches.  The evidence 
does not show that the veteran has a migraine headache 
disability that is a separate entity from the headaches 
associated with his jaw pain for which service connection has 
already been established.  

The service medical records show that the veteran was seen 
for headaches on many occasions.  However, with the exception 
of a December 1980 assessment of tension headaches, his 
symptoms were always associated with other diseases or 
disabilities, such as the swelling of the left cheek and jaw, 
an upper respiratory disability, a cold, a viral syndrome, 
and a build up in the left ear.  All neurological 
examinations were normal, and the service medical records do 
not contain a diagnosis of migraine headaches.  

The post service medical records indicate that there is 
uncertainty concerning the etiology of the veteran's entire 
disability, including his headaches.  VA treatment records 
from September 1992 and October 1992 show that the veteran 
supplied a history of migraine headaches and migraine type 
headaches, but do not contain a current diagnosis of this 
disability.  Undated VA treatment record do contain a 
diagnosis of migraine headaches, and March 1994 private 
treatment records, June 1994 VA treatment records, private 
medical records from September 1997, and the report of a VA 
oral and maxillofacial examination from February 1998 contain 
diagnoses of migraine headaches, probable migraine headaches, 
or a history of migraines as well.  However, private medical 
records from J.M., the doctor who treated the veteran from 
January 1993 to September 1997, show that while a migraine 
syndrome was initially suspected, the doctor eventually 
changed his impression and finally stated that he was unable 
to determine the etiology.  A May 1994 VA neurological 
examination, a July 1994 private neurological examination, 
and a December 1997 VA neurological examination were all 
negative for a diagnosis of migraine headaches.  VA treatment 
records from August 1994 indicate that the veteran's 
headaches were likely due to his facial pain.  Finally, the 
July 1998 VA neurological opinion stated that the veteran did 
not have migraine headaches as a separate disorder.  The 
Board finds that, as the conclusion that the veteran does not 
have a separate migraine disability were reached by either 
his long time private doctor, or by neurologists, they 
outweigh the diagnoses of migraine headaches made based on 
the history supplied by the veteran and by doctors who were 
not neurologists.  Therefore, as the preponderance of the 
evidence is against the veteran's claim, entitlement to 
service connection for migraine headaches is denied. 

Increased Rating

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
chronic parotitis with pain in the left jaw was established 
in a May 1990 rating decision.  This disability was evaluated 
by analogy to the rating code for limited motion of the 
temporomandibular articulation.  A zero percent evaluation 
was assigned for this disability.  This evaluation remained 
in effect until May 1995, when a rating decision expanded the 
characterization of the veteran's disability to include 
headache, evaluated the veteran's disability by analogy to 
the rating code for migraine headaches, and increased the 
evaluation to 10 percent.  The 10 percent evaluation 
currently remains in effect.  

The rating code does not contain an entry for chronic 
parotitis with left jaw pain and headache.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's disability has been evaluated by analogy to two 
different rating codes.  The first rating code for 
consideration is the rating code for limited motion of the 
temporomandibular articulation.  When the inter-incisal range 
is limited from 0 to 10 millimeters of motion, a 40 
evaluation is warranted.  Limitation from 11 to 20 
millimeters is evaluated as 30 percent disabling.  Limitation 
from 21 to 30 millimeters is rated as 20 percent disabling.  
Limitation of motion from 31 to 40 millimeters is evaluated 
as 10 percent disabling.  When the range of lateral excursion 
is limited from 0 to 4 millimeters, a 10 percent evaluation 
is warranted.  The ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Code 9905.  This rating code 
does not contain provisions for a zero percent evaluation.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The rating code for migraine headaches is also for 
consideration.  Migraine headaches which are very frequently 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits continuation of the 10 percent 
evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

The evidence for consideration includes VA treatment records 
dated July 1993.  The veteran was not in any distress, but he 
had left facial swelling when compared to the right side.  
There was no redness, and his face was nontender.  The 
assessment was chronic left paronitid gland swelling.  
Additional July 1993 VA treatment records show that the 
parotitis had recurred.  

VA treatment records dated December 1993 state that the left 
side of the veteran's face had decreased swelling and 
tenderness.  The temporomandibular joint was tender without 
dislocation.  The mouth was normal with a good range of 
motion.  The assessment was a probable angioedema.  

Private treatment records from March 1994 state that the 
veteran was experiencing left-sided migraines.  He had been 
getting headaches daily.  The impression was daily headaches.  
April 1994 records indicate that he experienced headaches 
with nausea.  

May 1994 private treatment records show that the veteran was 
still complaining of left-sided facial swelling and 
headaches.  He was noted to be on a variety of medications.  

The veteran was afforded a VA examination in May 1994.  He 
reported jaw pain since 1979.  The veteran complained of pain 
with chewing and swallowing, which radiated all the way down 
the left side of his body.  On examination, he opened and 
closed his mouth without apparent difficulty.  The impression 
was jaw pain of obscure etiology.  

The veteran underwent a private neurological examination in 
July 1994.  He was noted to have experienced swelling and 
constant pain throughout the left side of his face radiating 
into his neck and head for 15 years.  He did not have 
headaches unassociated with the facial pain, which was said 
to be most pronounced about the angle of his jaw and in the 
temporomandibular joint.  His pain was greatly aggravated by 
chewing on the left side of his mouth.  The veteran had been 
treated with various analgesic and anti-inflammatory agents, 
but found that only Stadol provided relief.  On examination, 
there was left facial angioedema with exquisite submandibular 
and temporomandibular joint pain.  There was also some 
temporal scalp tenderness on the same side.  Facial sensation 
was preserved, and there was no facial, ocular or 
oropharyngeal weakness.  There were no appreciable motor or 
sensory deficits.  

VA treatment records dated August 1994 to December 1994 are 
contained in the claims folder.  These reveal that the 
veteran underwent a VA neurological examination in August 
1994.  He was noted to have a left facial angioedema with 
pain.  His left facial swelling had been present persistently 
for the past 15 years.  His left facial pain was initially 
intermittent, but had progressed to becoming continuous, with 
about four exacerbations a day, which also caused severe 
headaches and left-sided numbness.  The veteran had been told 
in the past that he had a temporomandibular joint 
abnormality, which was the likely etiology of his symptoms.  
On examination, there was left facial swelling with extreme 
tenderness to palpation, which was greatest over the 
temporomandibular joint.  Cranial nerves II through XII were 
intact.  The impression was of left facial angioedema/pain 
which was likely contributing to headaches, which were not 
secondary to migraines.  December 1994 treatment records 
state that the veteran had not experienced marked improvement 
of his left facial pain/edema since his current course of 
medication.  The impression included left facial 
angioedema/pain syndrome.  He had moderate disability 
secondary to his condition and pain.  The rheumatology and 
dental examinations were unremarkable.  

In an April 1995 letter, the veteran's private doctor, J.M., 
stated that he had treated the veteran since January 1993.  
The veteran was noted to have had a fairly prominent pain 
problem for a number of years. 

The veteran was afforded another private examination in April 
1995.  He continued to experience unrelenting facial pain and 
swelling on the left side.  The pain was maximal in the jaw, 
and greatly aggravated by chewing.  He continued to use 
Stadol at four hour intervals.  On limited examination, there 
was left facial angioedema with localized temporomandibular 
tenderness.  Facial sensation was preserved, and no weakness 
was noted.  No motor or sensory deficits were apparent.  

At the May 1995 hearing, the veteran testified that he would 
miss work three to five times each month due to his pain.  
His symptoms made it difficult to eat and talk, and affected 
all areas of his life.  His headaches now appeared more 
frequently, and occurred at least once a week.  These would 
make him dizzy, weak, and nauseous.  See Transcript.  

The veteran underwent a private examination in May 1995.  He 
said that the pain was centered around the knee of his 
mandible on the left.  It radiated up around his ear 
posteriorly, anteriorly, and then down into his left jaw.  He 
stated that he had periods when the pain affected his entire 
body.  The veteran indicated that his pain was burning in 
nature.  There was also some decrease in sensation.  He 
denied any loss of cranial nerve function, facial asymmetry, 
change in taste, or weakness in the upper or lower extremity.  
The veteran complained of frequent headaches, with some 
nausea and vomiting, occasional hoarseness, and some change 
in vision.  On examination, the left side of the face 
appeared puffy and moderately swollen.  The inside of the 
mouth seemed to be normal.  He had hyperesthesia, allodynia, 
and hyperalgesia over the swollen tender area.  The 
impression was chronic left-sided facial pain with occasional 
pain throughout the left side of the body possibly referred.  
There was a chance that the veteran had a sympathetic 
component to his pain, especially with the complaints of 
burning pain with allodynia and hyperesthesia in light of no 
gross pathology.  Nerve blocks were recommended, and the 
veteran underwent left-sided stellate ganglion block at that 
time. 

Private medical records from July 1995 to August 1995 are 
also contained in the claims folder.  July 1995 records show 
that the veteran reported his pain as electrical in nature, 
with significant debilitating effects primarily in the 
cutaneous portion of his distribution of the trigeminal 
nerve, in the third, second, and first divisions.  He 
demonstrated gross facial swelling in his left side.  On 
examination, there was diffuse left pan-facial swelling.  
August 1995 records noted that he continued to have 
excruciating periauricular pain, as well as generalized left 
pan-facial pain with marked facial swelling left-sided.  
Although it was not believed that his temporomandibular joint 
could be causing all of this pain, it was recommended that a 
splint be tried.  

The veteran was seen at a VA neurology clinic in July 1995.  
He was noted to be under treatment for pain control, and to 
have been prescribed Stadol in extremely high doses, which 
was gradually tapered down.  However, the veteran did not 
believe that his current dosage was sufficient to control his 
pain.  

VA treatment records dated from July 1995 to April 1997 
indicate that the veteran continued to be treated for his 
service connected disability.  February 1996 records state 
that the nerve block was ineffective.  The pain was described 
as sharp, and swelling was noted in the left pre-auricular 
area.  Cranial nerves II to XII were intact.  The disposition 
was angioedema of the left side of the face without detected 
etiology.  

April 1996 VA treatment records show that the veteran 
continued to have sharp pain which was partially alleviated 
with medication.  He required medication in order to sleep.  
The veteran also experienced frequent headaches and shooting 
pains down the left side of his body.  Finally, the veteran 
complained of limited mouth opening and difficulty 
swallowing.  The impression was facial angioedema and left 
facial pain of an unknown etiology.  

The veteran also continued to receive treatment from private 
physicians for his disability from 1996 to 1997.  He 
continued to experience headaches and swelling on the left 
side of his face.  The findings continued to be unchanged 
during this period.  

The veteran underwent a VA neurological examination in 
December 1997.  His symptoms of facial pain and swelling were 
noted, and he had increased pain and swelling if he chewed.  
He described the pain as spreading down the left side of his 
body to his feet, and at times his vision would blur and he 
would feel faint.  In addition, his left jaw muscles would 
lock up at times.  The neurological examination was 
unremarkable. 

At a February 1998 VA oral and maxillofacial examination, the 
veteran's symptoms of fluctuating swelling, tenderness, and 
pain in the left parotid area were noted.  The focal point of 
the most severe pain was the tail of the parotid area, and 
these occurred three or four times a week.  On examination, 
the veteran flinched to superficial palpation of his left 
neck, parotid region, temple region, and mid neck.  He said 
that all of those areas were tender to palpation.  There was 
no deviation on opening of the jaw.  He easily translated 
both temporomandibular joints on opening and lateral 
excursions.  There was no clicking, popping, or rough 
movement heard or palpated in the temporomandibular region.  
The jaw easily opened to 40 millimeters with some guarding.  
Left lateral movement was 8 millimeters, and right lateral 
was 4 millimeters, both with some guarding.  There was 
protrusive movement of about 7 millimeters.  The impression 
was chronic pain patient who was likely addicted to Stadol, 
and probably migraine phenomenon with right brain circulatory 
compromise.  There was no functional loss of masticulatory 
motion.  

The veteran's records were referred to a VA examiner in June 
1998 in order to obtain a medical opinion.  The records 
indicated that the veteran missed about four to five days of 
work each month secondary to the severity of his pain.  He 
reported that his pain made him very irritable, and made his 
relationship with his wife more difficult.  The examiner 
opined that the veteran's headaches were severely disabling 
in nature, and were unlikely to improve without his being 
involved in some type of comprehensive pain program.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 30 
percent evaluation for chronic parotitis with left jaw pain 
and headache is warranted.  The evidence shows that the 
veteran has near continuous pain and swelling of his jaw and 
face which has been described by the examiners as exquisite 
and severe.  He also experiences headaches in association 
with this pain about once a week.  The evidence does not show 
that his attacks are prostrating, but it does demonstrate 
that the veteran misses work three to five times a month due 
to his symptoms.  The Board finds that this symptomatology 
more nearly resembles that required for a 30 percent 
evaluation than the 10 percent evaluation under the rating 
code for migraine headaches.  38 C.F.R. § 4.124, Code 8100.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent under the rating code for migraine 
headaches, but this is not demonstrated.  He appears to have 
some level of jaw and face pain at most times, but when his 
weekly headaches and other symptomatology are considered, 
they do not equate to very frequent or completely 
prostrating.  Furthermore, his three to five absences from 
work each month is not productive of severe economic 
inadaptability.  38 C.F.R. § 4.124, Code 8100.  The Board has 
also considered entitlement to an evaluation greater than 30 
percent under the rating code for limited motion of the 
temporomandibular articulation, but this is not shown.  The 
February 1998 VA examination shows that the veteran has at 
least 40 millimeters of inter-incisal range, and no less than 
4 millimeters of lateral excursion.  This would entitle the 
veteran to no more than a 10 percent evaluation under this 
rating code.  38 C.F.R. § 4.150, Code 9905.  Therefore, 
entitlement to an evaluation greater than 30 percent is not 
merited.  


ORDER

Entitlement to service connection for migraine headaches is 
denied. 

Entitlement to a 30 percent evaluation for parotitis with 
left jaw pain and headaches is granted, subject to the laws 
and regulations governing the award of monetary benefits.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

